              Case 1:20-mc-00032-BAM Document 17 Filed 08/03/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 1:20-MC-00032-BAM
11
                     Plaintiff,
12                                                       ORDER SETTING HEARING ON ELIZABETH
                    v.                                   RUBIO’S CLAIM FOR EXEMPTION
13   VICTOR HUGO GONZALES,

14                   Defendant,

15
     WELLS FARGO BANK, N.A.,
16
                     Garnishee.
17

18          Currently before the Court is Elizabeth Rubio’s Claim for Exemption and Request for Hearing

19   filed on June 12, 2020. (Doc. No. 11.) Ms. Rubio, appearing pro se, has requested a hearing with the

20   Court because she contends that the property the United States is seeking is subject to an exemption and

21   the United States additionally has not complied with its statutory requirements for the issuance of a post-

22   judgment remedy. (Id.) The Court issued an order on June 17, 2020, setting a briefing schedule

23   regarding Ms. Rubio’s request. (Doc. No. 14.) The United States filed a written response on June 30,

24   2020, which was served by mail on Ms. Rubio at her address of record. (Doc. Nos. 15-16.) Ms. Rubio

25   did not file a reply with the Court.

26          Having considered Ms. Rubio’s request and the United States’ response, the Court SETS a

27   HEARING for August 21, 2020, at 9:00 AM in Courtroom 8 (BAM) before the undersigned. In light

28   of the coronavirus (COVID-19) outbreak and the evolving coronavirus protocols, the parties shall appear

                                                         1
30
             Case 1:20-mc-00032-BAM Document 17 Filed 08/03/20 Page 2 of 2

 1   remotely via Zoom. The parties shall contact Courtroom Deputy, Esther Valdez, at (559) 499-5788 or

 2   evaldez@caed.uscourts.gov for the video and dial-in information.

 3          The Clerk of Court is directed to serve a copy of this order on Elizabeth Rubio at 10614 Stone
 4   Haven Dr., Bakersfield, CA 93306.
 5
     IT IS SO ORDERED.
 6

 7      Dated:    August 3, 2020                            /s/ Barbara A. McAuliffe              _
                                                      UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        2
30
